Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed on July 3, 2020. Claims 1-25 are pending. 

Drawings
The drawings 1-9 are objected to because the text is too small to read clearly and enlarging the text is requested  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,10,13-16,18-21,23 and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Monzyk (US 2011/0268672).
Monzyk teaches non-toxic solutions and solid powder compositions of potassium (VI) ferrate that does not contain potassium permanganate (paragraph 0034, 0032,0035,0036,0038,0040,0119). Monzyk teaches using the potassium (VI) ferrate to bleach or decolorize fabrics and clothing (paragraph 0161).  Monzyk teaches the compositions can be sprayed clothing (paragraph 0162). No potassium permanganate is required in the solid and potassium (VI) ferrate and water solutions. Since these solutions are potassium (VI) ferrate and water or 100% solid potassium (VI) ferrate powder, they are inherently less toxic than potassium permanganate. Since the compositions are taught to bleach and decolorize textiles and clothing they must contain an effective amount to achieve the effect or no bleaching or decolorizing would occur. Regarding claims 2 and 3 which teach denim and indigo-dyed denim, this does not further limit the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk (US 2011/0268672) in view of Wasinger (US 5,261,925).
Monzyk is relied upon as set forth above.
Monzyk does not specify indigo dyed denim and visual inspection.
Wasinger teaches that in stone-washing and decolorizing methods it is standard in the art that indigo dyed denim is conventionally a substrate treated with chemical bleaching agents  to produce stone washed effects (column 1, lines 10-49). Wasinger 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the compositions and methods on indigo-dyed denim as these are the most standard substrates to be effectively stonewashed by chemical bleaching agents in the art. Additional it would have been obvious to use visual inspection as a method for controlling the stonewashing process in the methods of Monzyk as Wasinger teaches this method is effective in controlling the degree of decolorization by stopping treatment when a desired level of stonewashing is achieved.

Claims 2,3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk (US 2011/0268672) in view of Wasinger (US 5,633,722).
Monzyk is relied upon as set forth above.
Monzyk does not specify indigo dyed denim and visual inspection.
Wasinger teaches that in stone-washing and decolorizing methods it is standard in the art that indigo dyed denim is conventionally a substrate treated with chemical bleaching agents to produce stone washed effects (column 1, lines 15-30). Wasinger further teaches that visual inspection is the most common method of color analysis in the color shading process (column 1, lines 40-60). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the compositions and methods on indigo-dyed denim as these are the most standard substrates to be effectively . 

Claims 2,3,9,11,12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk (US 2011/0268672) in view of Kunnure (US 2014/0007356).
Monzyk is relied upon as set forth above.
Monzyk does not specify indigo dyed denim and does not teach pre-treating with sodium persulfate.
Kunnure teach that sodium persulfate is conventionally applied as a desizing agent on indigo dyed denim prior to color modification with chemical bleaches to produce stone washed effects (paragraph 0016,0036,0102-0106).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the sodium persulfate pre-treatment as Kunnure teaches this is conventional to desize indigo dyed denim with sodium persulfate prior to color codification with bleaching chemical agents to produce stone washed or bleach effects. It is obvious to use a standard desizing step prior to chemical bleaching to improve the color modification result. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the compositions and methods on indigo-dyed denim as these are .

Claims 2,3,9,11,12,17,22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk (US 2011/0268672) in view of Tieckelmann (US 5,205,835).
Monzyk is relied upon as set forth above.
Monzyk does not specify indigo dyed denim and does not teach removing metal oxides from the garment or pre-treating with sodium persulfate.
Tieckelmann teach that sodium persulfate is conventionally applied as a desizing agent on indigo dyed denim prior to color modification with chemical bleaches to produce stone washed effects (column 3, lines 34-68).Tieckelmann teaches that manganese dioxide must be removed from dyes fabric and fabrics can be bleached after to enhance contrast between dyed and decolorized areas (column 3, lines 14-26; column 2, lines 1-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the sodium persulfate pre-treatment and metal oxide removal as Tieckelmann teaches this is conventional to desize indigo dyed denim with sodium persulfate prior to color modification with bleaching chemical agents to produce stone washed or bleach effects and removal of metal oxides before additional bleaching enhances the contrast between dyed and decolorized areas. Treating with metal oxide removers prior to or after color modification would be obvious to remove dirty and stained appearance caused by these chemicals on the fabric (column 1, lines 60-68) and since Tieckelmann teaches another bleaching can be done after the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/AMINA S KHAN/Primary Examiner, Art Unit 1761